Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
1.    Claims 1-15 have been examined in this application.  This communication is the first action on merits.  
Specification
The disclosure is objected to because of the following informalities:
Pg.1 paragraph 3 recites: “The outer casing of the sandbags are typically a vinyl.” The examiner suggests altering the sentence to read, “The outer casing of the sandbags is typically a vinyl.”.
Appropriate correction is required.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Claims 7 and 9 recite: “said outer surface” without prior recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5 and 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S Patent 5,638,565 to Pekar (Pekar hereafter).
As per claim 1, Pekar teaches: A gas-filled positioner for positioning a body part of a patient, (see 10—Fig. 1; Col 3 Lines 5 - 7: " An inflatable cushion 10 of the type embodying this invention is shown generally in FIGS. 1-3,") comprising: 
a plurality of bladder structures (see Fig. 1; Col 3 Lines 5-20: " Each layer is formed by two thermoplastic sheets 40' and 42' selectively sealed, as will hereinafter be more fully described, so as to define by discrete, vertically oriented fluid-filled cells 12.") mounted on top of each (see Col 3 Lines 16 - 20: " Each of the cells 12, as shown, may be of generally hourglass configuration defined by vertically superposed, or stacked, upper and lower chamber portions") and overlapping other (see Col 3 Lines 16 - 20: ), each bladder structure including; 
a pair of elongated gas-filled bladders (see 12—Fig. 1: ) adjacent each other (see Col 3 Lines 22 - 25: "As seen in FIGS. 1-3, those cells 12 which are horizontally adjacent to one and other…"),said bladders having a length (see annotated Fig.11 below: bladders having a length) and an inboard side extending along said length, (see annotated Fig.11 below: extending along said length ) 

    PNG
    media_image1.png
    329
    574
    media_image1.png
    Greyscale
 said inboard side of each of said pair of bladders facing or abutting each other; (see annotated Fig.11 above )
and at least one bleed channel in communication between said pair of bladders (see 20—Fig. 3;Col 3 lines 30 - 36: " Conduits 20 are disposed between unsealed portions of sheets 40 and 42 and as such, are incorporated directly into the layer 11 to provide intralayer fluid communication between the contiguous portions of the upper chamber portions 14. In a similar manner, conduits 20' provide intralayer fluid communication within layer 13 between the lower chamber portions 14' of said adjacent cells 12. "), said at least one bleed channel extending transverse (see annotated 20—Fig. 11: bleed channel extending transverse ) to said length (see annotated 20—Fig. 11)

    PNG
    media_image2.png
    328
    521
    media_image2.png
    Greyscale
 
between said inboard side of each of said pair of bladders (see annotated 20—Fig. 12); 

    PNG
    media_image3.png
    251
    455
    media_image3.png
    Greyscale
 
and an elongated outer covering encasing said plurality of bladder structures (see 40 & 40'—Fig. 11: covering).
As per claim 2, Pekar teaches: The patient positioner of claim 1, wherein the plurality of bladder structures includes upper (see 11—Fig. 11; Col 7 Lines 10 -15: The embodiments in FIGS. 11 and 12 show a cushion 10 having three inflatable layers 11, 12 and 94 comprising a plurality of adjacent cells having three vertically stacked chambers), intermediate (see 13—Fig. 11;Col 7 Lines 10 -15: Intermediate bladder structure) and lower bladder structures (see 94—Fig. 11;Col 7 Lines 10 -15: lower bladder structure).
As per claim 5, Pekar teaches: The patient positioner of claim 1, wherein each of said at least one bleed channel has an effective diameter of between 1/8 - 3/16 inches (see Col 3 Lines 41 - 42: "Generally, conduits 20 and 20' for use in cushions of this type would have an ID in the range of 0.0625" to 0.2". ").
As per claim 6, Pekar teaches: The patient positioner of claim 1, wherein said at least one bleed channel includes three bleed channels (see annotated 20—Fig. 11: three bleed channels)

    PNG
    media_image4.png
    377
    465
    media_image4.png
    Greyscale

evenly distributed along said length (see Col 4 Lines 38 - 40: " In a sense, the conduits 20 that interconnect adjacent cells 12, form a checkerboard, or grid pattern").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,638,565 to Pekar in view of U.S Patent Application 20170000685 A1 to Rohr et al. (Rohr hereafter).
As per claim 3, Pekar teaches: The patient positioner of claim 2, but does not teach: wherein said gas-filled bladders of said upper bladder structure are inflated to a lower pressure than the gas-filled bladders of said intermediate.
Rohr teaches: wherein said gas-filled bladders (138—Fig.4 ) of said upper bladder structure (134—Fig.4) are inflated to a lower pressure than the gas-filled bladders of said intermediate (see Examiners note below; Pg. 1 para [0010]: "The control device may also be communicatively coupled to the air pump, the supply valves, and the outlet valves such that a user can control each of the air pump, the supply valves, and the outlet valves to control an amount of pressurized air provided to each grouping of air bladders,)" and lower bladder structures (see Examiners note below; Pg. 1 para [0010]).
*Note: It may be understood that each grouping of air bladders may be inflated to various pressures. The user is therefore capable of setting the upper bladder pressure to a higher pressure than the lower and intermediate bladders. It is also possible to set the lower and intermediate bladders to the same pressure as described in para [0010].

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Rohr with the motivation of providing additional comfort to the user by means of massaging (see para [0010] " In this respect, independent air bladder control within the outer enclosure allows a user to customize the massage function of the outer enclosure as desired").
As per claim 4, Pekar (modified by Rohr) teaches, the patient positioner of claim 3, but does not teach wherein said gas-filled bladders of said intermediate and lower bladder structures are inflated to the same pressure.
Rohr teaches: wherein said gas-filled bladders of said intermediate and lower bladder structures are inflated to the same pressure(see Examiners note above on page 8; Pg. 1 para [0010]: "The control device may also be communicatively coupled to the air pump, the supply valves, and the outlet valves such that a user can control each of the air pump, the supply valves, and the outlet valves to control an amount of pressurized air provided to each grouping of air bladders,").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings  Pekar with the teachings of Rohr with the motivation of providing additional comfort to the user by means of massaging (see para [0010]).
Claims 7, 8, 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,638,565 to Pekar in view of U.S Patent 5421044 A to Steensen (Steensen hereafter)
As per claim 7, Pekar teaches: The patient positioner of claim 1. Pekar does not teach: wherein said outer covering includes a single seam extending along said length of said bladder structures in each of the top and bottom surface, each single seam defining a channel in said covering to provide pathways for heat and moisture to escape between the body part of the patient resting on the positioner and said outer surface.
Steensen teaches: wherein said outer covering includes a single seam (see 68—Fig. 7) extending along said length of said bladder structures (see annotated 68—Fig. 7: extending along length of bladder structures) in each of the top (see annotated 68—Fig. 7: extending along length of bladder on bottom surface) 
    PNG
    media_image5.png
    327
    446
    media_image5.png
    Greyscale

and bottom surface (see Col 3 Lines 20 - 29: "The bottom edge of the lower vertical panel is sewn to the periphery of the bottom panel with nylon thread."), each single seam defining a channel in said covering  to provide pathways for heat and moisture to escape between the body part of the patient resting on the positioner and said outer surface (see annotated Fig.  7 above : seam defining a channel).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of properly securing the bladders within the outer covering (see Col 5 Lines 6 - 15: "Then the sheets are sewn together along a series of imaginary laterally extending lines 68 which are spaced sufficiently apart so that a series of sleeves 69 are created, each of which can receive a fully inflated laterally disposed cushion tube.").
As per claim 8, Pekar (modified by Steensen) teaches: The patient positioner of claim 7, Pekar does not teach, wherein each single seam is arranged over said at least one bleed channel.
Steensen teaches: wherein each single seam is arranged over said at least one bleed channel (see examiner’s note; annotated Fig.  7: arranged over bleed channel).
 
    PNG
    media_image6.png
    327
    446
    media_image6.png
    Greyscale

*Note the examiner defines the bleed channel as element 84 & 86 shown in Fig.8 )
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of securing the bladders within the outer covering(see Col 5 Lines 6 - 15).
As per claim 12, Pekar teaches, the patient positioner of claim 1, but does not teach: wherein outer covering is formed of a vinyl, nylon or polyurethane material.
Steensen teaches: wherein outer covering is formed of a vinyl, nylon or polyurethane material (see Col 4 Lines [40 - 46]: The sheath may be made of a textile material such as a polyester cotton flannel, nylon or olefin (as for example, Polytex.TM. material from Culp Ticking of Commerce, Calif.).).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of limiting the quantity of irritating sounds caused by  the interaction of the outer cover and the bladder structure (see Col 4 Lines [40 - 46] "The purpose of the sheath is to prevent the squeaking noises typically created when vinyl air tubes rub against each other.").
As per claim 13, Pekar teaches the patient positioner of claim 1, but does not teach, wherein said pair of bladders of each of said plurality of bladder structures are formed of an elastomeric material.
Steensen teaches: wherein said pair of bladders of each of said plurality of bladder structures are formed of an elastomeric material (see Col 3 Lines [61 - 62]: "The air tubes are formed from 20 mil thick vinyl.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of utilizing air bladders comprised of a relatively low-cost material.
As per claim 14, Pekar does not teach: [The patient positioner of claim 13], wherein said elastomeric material is a vinyl, polyurethane, or a laminated fabric.
Steensen teaches: The patient positioner of claim 13, wherein said elastomeric material is a vinyl, polyurethane, or a laminated fabric.(see Col 3 Lines [61 - 62])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of utilizing air bladders comprised of a relatively low-cost material.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,638,565 to Pekar in view of to U.S Patent 5421044 A to Steensen in further view of DE 202004000932 U1 to Aarnio (Aarnio hereafter).
As per claim 9, Pekar (modified Steensen) teaches: The patient positioner of claim 7, but does not teach: [the patient positioner], further comprising an array of seams in the top and bottom surfaces perpendicular to said length, said plurality of transverse seams spaced apart along said length, said plurality of transverse seams each defining channels in top and bottom surfaces of said covering to provide pathways for heat and moisture to escape between the body part of the patient resting on the positioner and said outer surface.
Steensen teaches: [the patient positioner], further comprising an array of seams in the top (see Col 5 Lines 5 -15 : "Then the sheets are sewn together along a series of imaginary laterally extending lines 68 which are spaced sufficiently apart") and bottom surfaces of said covering (see annotated Fig. 7: array of seams). 
    PNG
    media_image7.png
    266
    448
    media_image7.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of creating sleeves whereby individual bladders may be inserted (see Col 5 Lines 7 – 15 “The rectangular sheets are laid one on top of the other and the laterally extending ends of sheet 66 are sewn to the corresponding ends of sheet 67. Then the sheets are sewn together along a series of imaginary laterally extending lines 68 which are spaced sufficiently apart so that a series of sleeves 69 are created, each of which can receive a fully inflated laterally disposed cushion tube.”).
Pekar nor Steensen teach: [wherein] said array of seams including said single seam and a plurality of transverse seams extending across a width of said top and bottom surfaces perpendicular to said length, said plurality of transverse seams spaced apart along said length, said plurality of transverse seams each defining channels in top and bottom surfaces of said covering to provide pathways for heat and moisture to escape between the body part of the patient resting on the positioner and said outer surface.
Aarnio teaches: [wherein] said array of seams including said single seam and a plurality of transverse seams extending across a width of said top (see Claim 3: "a uniform airtight seam in the transverse direction ( 2 ) to separate the chambers from each other") and bottom surfaces perpendicular to said length (see Pg.2 [0016]: "Both surfaces 61 unite at the edges of the seat cushion to form an airtight seam 6 , The surface material can be any plastic material, for example, and the edge seams are obtained by hot pressing the plastic surface at the edges. In the between the edge seam 6 and the surfaces 61 lying space remains air, which is in the porous material in the volume 7 is included. There is also an airtight seam 2 between the air chambers to which the surface material of the seat cushion is compressed."), said plurality of transverse seams spaced apart along said length (see Claim 3: "a uniform airtight seam…” , said plurality of transverse seams each defining channels in top (see Claim 3:  “and also two channels in the same line with the seam ( 3 ) between the seam ( 2 ) and the edge seam ( 6 ) of the pillow ( 1 ) are located.”) and bottom surfaces of said covering to provide pathways for heat and moisture to escape between the body part of the patient resting on the positioner and said outer surface (see Pg.2 [0016]).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar and Steensen with the teachings of Aarnio with the motivation of to secure the air bladders and separating these bladders from each other (see claim 3: "two chambers and in the middle of the pillow ( 1 ) a uniform airtight seam in the transverse direction ( 2 ) to separate the chambers from each other,").
As per claim 10, Pekar (modified Steensen and Aarnio) by teaches: the patient positioner of claim 9, but Pekar nor Steensen teach: wherein said array of seams includes four transverse seams.
Aarnio teaches: wherein said array of seams includes four transverse seams (see annotated Fig. 1: four transverse seams).

    PNG
    media_image8.png
    352
    390
    media_image8.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar and Steensen with the teachings of Aarnio with the motivation of to secure the air bladders and separating these bladders from each other (see claim 3 : “a uniform airtight seam in the transverse direction ( 2 ) to separate the chambers from each other…”)
As per claim 11, Pekar (modified Steensen and Aarnio) by teaches, the patient positioner of claim 9 Pekar does not teach, wherein said array of seams includes a perimeter seam defined around a perimeter of said outer covering, said perimeter seam joining said upper and lower surfaces to completely encase said plurality of bladder structures.
Steensen teaches: wherein said array of seams includes a perimeter seam (see Col 5 Lines 7-10:  "The rectangular sheets are laid one on top of the other and the laterally extending ends of sheet 66 are sewn to the corresponding ends of sheet 67.") defined around a perimeter of said outer covering (see Col 5 Lines 7-10), said perimeter seam joining said upper  and lower surfaces (see Col 5 Lines 7 - 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Steensen with the motivation of to secure the bladders within the outer covering (see Col 5 Lines 6 - 15).
Pekar nor Steensen explicitly teach: [said perimeter seam joining said upper  and lower surfaces] to completely encase said plurality of bladder structures.
Aarnio teaches: [said perimeter seam joining said upper  and lower surfaces] to completely encase said plurality of bladder structures (see Pg.2 [0016]: "Both surfaces 61 unite at the edges of the seat cushion to form an airtight seam 6 , The surface material can be any plastic material, for example, and the edge seams are obtained by hot pressing the plastic surface at the edges. In the between the edge seam 6 and the surfaces 61 lying space remains air, which is in the porous material in the volume 7 is included. There is also an airtight seam 2 between the air chambers to which the surface material of the seat cushion is compressed.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Aarnio with the motivation of  to retain the bladders within the cover (see Pg.2 [0016]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,638,565 to Pekar in view of U.S Patent Publication 20160039592 A1 to Zhang et al. (Zhang hereafter)
As per claim 15, Pekar teaches: the patient positioner of claim 1, but does not teach wherein the gas-filled bladders are filled with an inert gas.
Zhang teaches: wherein the gas-filled bladders are filled with an inert gas (see Pg.7 para [0102]: "It is worth mentioning that the air cell 10 can be inflated with air or other inert gas to provide particular functions such as heat resistant or fire protection.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pekar with the teachings of Zhang with the motivation of to providing a non-reactive gas with qualities which can aid in fire or heat protection (see Pg.7 para [0102] "It is worth mentioning that the air cell 10 can be inflated with air or other inert gas to provide particular functions such as heat resistant or fire protection.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/10/2022